People v Hathaway (2018 NY Slip Op 04933)





People v Hathaway


2018 NY Slip Op 04933


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018

PRESENT: WHALEN, P.J., SMITH, CENTRA, DEJOSEPH, AND CURRAN, JJ. (Filed June 29, 2018.) 


MOTION NO. (1008/08) KA 04-02863.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCHARLES E. HATHAWAY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.